                                          Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         REBECCA TAYLOR, et al.,
                                  10                                                         Case No. 20-cv-03906-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                          ORDER GRANTING MOTION TO
                                  12                                                         DISMISS
Northern District of California




                                         APPLE, INC.,
 United States District Court




                                  13
                                                        Defendant.
                                  14

                                  15

                                  16                                           I. INTRODUCTION

                                  17          Plaintiffs in this putative class action seek to hold Apple liable for distributing certain

                                  18   game apps through the Apple App Store that they allege include features legally equivalent to slot

                                  19   machines, as defined and prohibited by California law. Apple seeks dismissal on several grounds.

                                  20   For the reasons explained below, the motion will be granted, with leave to amend.

                                  21

                                  22                                           II. BACKGROUND

                                  23          The named plaintiffs in this case are Rebecca Taylor and her minor son, C.T. Since at least

                                  24   2019, C.T. has owned and played Brawl Stars, a game developed, owned, and sold by Supercell.

                                  25   C.T. downloaded Brawl Stars from the App Store onto both iPad and iPhone devices. In the course

                                  26   of playing Brawl Stars, C.T. allegedly has been “induced” to spend money to make “in-game”

                                  27   purchases of so-called “loot boxes.” To make such purchases, a player selects an option that will

                                  28   take him or her to an App Store screen, which will show the game, the player’s App Store account
                                          Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 2 of 11




                                   1   identifier, and confirm the player wants to purchase the item by requiring him or her to press the

                                   2   “purchase” button.

                                   3             When the “purchase” button is pressed, the player is prompted to enter his or her Apple

                                   4   account password. The purchase is then immediately charged to the credit card number on file. A

                                   5   minor can make purchases without parental consent, or even parental knowledge. Alternatively,

                                   6   payment can be made with iTunes gift cards.

                                   7             Taylor estimates C.T. has spent at least $25 on in-game loot boxes. C.T. used his own

                                   8   money in the form of iTunes gift cards he had received, and his parents’ credit card, which is on

                                   9   file with the App Store.

                                  10             Loot boxes are simply randomized chances within the game to obtain important or better

                                  11   weapons, costumes, or player appearance (called “skins”), or other in-game items or features that

                                  12   are designed to enhance gameplay. Buying a loot box is a gamble in the sense that the player does
Northern District of California
 United States District Court




                                  13   not know what it actually contains until it is opened. The opportunity to find and open loot boxes

                                  14   typically also can be earned through game play itself, without any purchases.

                                  15             Players do not purchase loot boxes directly. Rather, they buy a form of “virtual currency”

                                  16   specific to each game that can be used to acquire virtual items within the game—including, but not

                                  17   necessarily limited to, loot boxes. In the case of Brawl Stars, the virtual currency is called “Gems.”

                                  18   Small amounts of Gems can be earned through game play. A player can buy a “fistful of Gems”—

                                  19   30 Gems—for $1.99. A “pouch” of 80 gems costs $4.99, and a “crate full” of 950 Gems runs

                                  20   $49.99.

                                  21          Loot boxes, in turn, also come in varying sizes and prices. A “Big Box” is the equivalent

                                  22   of 3 “Brawl Boxes,” and costs 30 Gems. Mega Boxes cost 80 Gems each and are the equivalent of

                                  23   10 regular Brawl Boxes.

                                  24          Loot Boxes can contain numerous items, and the contents are ranked by order of

                                  25   probability with terms such as: “Common,” “Rare,” “Epic,” and “Legendary.” According to App

                                  26   Store Guidelines, each game developer must publish the odds of winning a desirable item in any

                                  27   given loot box. Especially rare loot box items often come with long odds. For example, a

                                  28
                                                                                                                   CASE NO.   20-cv-03906-RS
                                                                                          2
                                          Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 3 of 11




                                   1   “Legendary” Brawler in Brawl Stars has approximately 0.3% probability of appearing in any

                                   2   particular “Brawl Box.” Thus, a player intent on obtaining a “Legendary” Brawler could easily

                                   3   spend more than $100 before drawing one, based on the probabilities.

                                   4             The complaint alleges in extensive detail how various visual and sound features of loot

                                   5   boxes in the game are purportedly designed to “exploit and manipulate the addictive nature of

                                   6   human psychology” just as slot machines and other forms of gambling do. Plaintiffs cite various

                                   7   reports specifically identifying loot boxes as potentially harmful, especially to children. Plaintiffs

                                   8   assert various efforts to ban them are underway in Europe and elsewhere. Despite the focus on

                                   9   children in many of the allegations, the proposed class is not age limited. Nor is the class limited

                                  10   to Brawl Stars players, although that is the only game C.T. is alleged to have downloaded and

                                  11   played.

                                  12             The games at issue typically are available for download for free or at very little cost. The
Northern District of California
 United States District Court




                                  13   game developers and Apple profit through the sales of the virtual currencies. Apple allegedly

                                  14   collects the money, deducts a 30% commission, and forwards the balance to the developers.

                                  15             The complaint advances three claims for relief: violation of California’s Unfair

                                  16   Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; violation of California’s

                                  17   Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq., and a purported

                                  18   stand-alone claim under common law for “unjust enrichment.”

                                  19

                                  20                                          III. LEGAL STANDARD

                                  21             A complaint must contain “a short and plain statement of the claim showing that the

                                  22   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While “detailed factual allegations” are not

                                  23   required, a complaint must have sufficient factual allegations to state a claim that is “plausible on

                                  24   its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. v. Twombly, 550 U.S. 544,

                                  25   555, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that

                                  26   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  27   alleged.” Id. (citing Twombly, 550 U.S. at 556). This standard asks for “more than a sheer

                                  28
                                                                                                                     CASE NO.   20-cv-03906-RS
                                                                                           3
                                           Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 4 of 11




                                   1   possibility that a defendant has acted unlawfully.” Id. The determination is a context-specific task

                                   2   requiring the court “to draw on its judicial experience and common sense.” Id. at 679.

                                   3          A motion to dismiss a complaint under Rule 12(b)(6) of the Federal Rules of Civil

                                   4   Procedure tests the legal sufficiency of the claims alleged in the complaint. See Conservation

                                   5   Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011). Dismissal under Rule 12(b)(6) may be

                                   6   based on either the “lack of a cognizable legal theory” or on “the absence of sufficient facts

                                   7   alleged under a cognizable legal theory.” Id. at 1242 (internal quotation marks and citation

                                   8   omitted). When evaluating such a motion, the court must accept all material allegations in the

                                   9   complaint as true and construe them in the light most favorable to the non-moving party. In re

                                  10   Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1140 (9th Cir. 2017).

                                  11

                                  12                                            IV. DISCUSSION
Northern District of California
 United States District Court




                                  13          A. Communications Decency Act—Section 230

                                  14          Apple contends the Communications Decency Act (“CDA”), 47 U.S.C. § 230, bars

                                  15   plaintiffs’ claims, and that the entire complaint should be dismissed on that ground. Section

                                  16   230(c)(1) provides: “No provider or user of an interactive computer service shall be treated as the

                                  17   publisher or speaker of any information provided by another information content provider.”1

                                  18          Under the CDA, an “interactive computer service” is “any information service, system, or

                                  19   access software provider that provides or enables computer access by multiple users to a computer

                                  20   server, including specifically a service or system that provides access to the Internet and such

                                  21
                                       1
                                         Section 230(c)(2) states that providers or users of an interactive computer service are not liable
                                  22
                                       for “any action voluntarily taken in good faith to restrict access to or availability of material that
                                  23   the provider or user considers to be obscene, lewd, lascivious, filthy, excessively violent,
                                       harassing, or otherwise objectionable, whether or not such material is constitutionally protected . .
                                  24   . .” Here, it does not appear Apple is relying on (c)(2) or that it could do so. While (c)(2) is the
                                       heart of section 230 and reflects the primary issue the statute was adopted to address, this simply
                                  25   is not a case where Apple is facing a claim for having “censored” third-party content on its
                                       platform. Apple instead is invoking (c)(1), and contends plaintiffs are improperly attempting to
                                  26
                                       hold it liable as the “publisher or speaker” of “information provided by another information
                                  27   content provider.”

                                  28
                                                                                                                   CASE NO.   20-cv-03906-RS
                                                                                         4
                                           Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 5 of 11




                                   1   systems operated or services offered by libraries or educational institutions.” 47 U.S.C. §

                                   2   230(f)(2). An “information content provider” is “any person or entity that is responsible, in whole

                                   3   or in part, for the creation or development of information provided through the Internet or any

                                   4   other interactive computer service.” 47 U.S.C. § 230(f)(3).

                                   5          Congress enacted these provisions “for two basic policy reasons: to promote the free

                                   6   exchange of information and ideas over the Internet and to encourage voluntary monitoring for

                                   7   offensive or obscene material.” Carafano v. Metrosplash.com, Inc., 339 F.3d 1119, 1122 (9th Cir.

                                   8   2003). “In light of these concerns, reviewing courts have treated § 230(c) immunity as quite

                                   9   robust, adopting a relatively expansive definition of ‘interactive computer service’ and a relatively

                                  10   restrictive definition of ‘information content provider.’ Under the statutory scheme, an ‘interactive

                                  11   computer service’ qualifies for immunity so long as it does not also function as an ‘information

                                  12   content provider’ for the portion of the statement or publication at issue.” Id. at 1123 (footnotes
Northern District of California
 United States District Court




                                  13   omitted).

                                  14          Nevertheless, neither section 230(c) nor any other subsection in the CDA “declares a

                                  15   general immunity from liability deriving from third-party content.” Barnes v. Yahoo!, Inc., 570

                                  16   F.3d 1096, 1100 (9th Cir. 2009). Instead, to determine whether section 230(c)(1) operates as a bar

                                  17   to civil liability, courts must determine whether “a plaintiff’s theory of liability would treat a

                                  18   defendant as a publisher or speaker of third-party content.” Id. at 1101.

                                  19                  “[W]hat matters is not the name of the cause of action—defamation
                                                      versus negligence versus intentional infliction of emotional
                                  20
                                                      distress—what matters is whether the cause of action inherently
                                  21                  requires the court to treat the defendant as the ‘publisher or speaker’
                                                      of content provided by another. To put it another way, courts must
                                  22                  ask whether the duty that the plaintiff alleges the defendant violated
                                                      derives from the defendant’s status or conduct as a ‘publisher or
                                  23                  speaker.’ If it does, section 230(c)(1) precludes liability.”
                                  24   Id. at 1101–02.
                                  25          Barnes further explains that “publication involves reviewing, editing, and deciding
                                  26   whether to publish or to withdraw from publication third-party content.” Id. at 1102. “[A]
                                  27   publisher reviews material submitted for publication, perhaps edits it for style or technical fluency,
                                  28
                                                                                                                    CASE NO.   20-cv-03906-RS
                                                                                          5
                                           Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 6 of 11




                                   1   and then decides whether to publish it.” Id.

                                   2          By contrast, the CDA does not bar claims against “information content providers.” An

                                   3   entity “that is responsible, in whole or in part, for the creation or development” of the allegedly

                                   4   offending information is not entitled to the CDA’s protection. “Development” refers “not merely

                                   5   to augmenting the content generally, but to materially contributing to its alleged unlawfulness.”

                                   6   Fair Housing Council of San Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1167–68

                                   7   (9th Cir.2008).

                                   8          Here, plaintiffs labor to show that Apple fits into the category of an “information content

                                   9   provider” because of the involvement it has with the app developers, including by requiring

                                  10   developers to disclose loot box odds, and by handling the financial transactions with customers.

                                  11   Standing alone, those arguments likely would be insufficient to exempt plaintiffs’ claims from the

                                  12   scope of section 230 protection.
Northern District of California
 United States District Court




                                  13          Plaintiffs also present a simpler and dispositive argument, however, that Apple’s alleged

                                  14   liability in this case simply does not turn on it being “treated as the publisher or speaker of any

                                  15   information.” Apple is not charged with disseminating information where doing so might

                                  16   ordinarily be actionable under one legal theory or another, but is shielded under section 230.

                                  17   Plaintiffs’ theory is that Apple is distributing games that are effectively slot machines—illegal

                                  18   under the California Penal Code. While the viability of that claim is discussed further below, for

                                  19   purposes of evaluating the applicability of section 230, it is irrelevant whether or not the games

                                  20   actually violate the law. Plaintiffs are seeking to hold Apple liable for selling allegedly illegal

                                  21   gaming devices, not for publishing or speaking information.

                                  22          HomeAway.com v. Santa Monica, 918 F.3d 676 (9th Cir. 2018) is instructive. There the

                                  23   issue was whether a municipality could regulate short-term rentals by Airbnb and a similar

                                  24   internet-based rental service. Id. at 679. The rental services argued section 230 precluded the City

                                  25   from requiring them to monitor listings posted on their websites for rentals that did not comply

                                  26   with the ordinance. Id. at 681. The court held the ordinance did not proscribe what the rental

                                  27   companies could or could not allow to be posted on their website, but only the companies own

                                  28
                                                                                                                    CASE NO.   20-cv-03906-RS
                                                                                          6
                                           Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 7 of 11




                                   1   conduct in handling rental bookings—which had to comply with the terms of the ordinance. Id. at

                                   2   682. In other words, section 230 applies to information and internet content, but does not

                                   3   otherwise insulate unlawful activity or transactions.

                                   4          Barnes reflects a similar distinction. The plaintiff sought to hold Yahoo! liable for failing

                                   5   to remove defamatory material her ex-boyfriend had posted about her. 570 F.3d at 1098. The court

                                   6   held section 230 barred a claim under Oregon law that attempted to hold Yahoo! liable for

                                   7   negligently failing to remove the material, id. at 1105, but did not bar an independent claim for

                                   8   promissory estoppel—which was not premised on Yahoo! being treated as a “publisher” of the

                                   9   material. Id. at 1109.

                                  10          While the circumstances here are not identical to those in either HomeAway.com or

                                  11   Barnes, the principle is the same. Section 230 can bar liability based merely on dissemination of

                                  12   information, but it is not a license to engage in unlawful conduct. If, hypothetically, an internet
Northern District of California
 United States District Court




                                  13   retail site allowed third-party sellers to post listings for illegal narcotics, section 230 would protect

                                  14   it from any liability arising merely from the listing appearing on the website. If the retailer then

                                  15   accepted orders, took payment, and processed the orders for the third parties (as such sites

                                  16   sometimes do for third-party sellers), however, section 230 surely would not insulate the retailer

                                  17   from drug dealing charges.

                                  18          Similarly, section 230 might be a defense for Apple were some plaintiff or regulator

                                  19   attempting to hold it liable merely for listing for sale games that arguably meet the definition of

                                  20   slot machines. The claim here, however, does not attempt to impose liability on Apple as a

                                  21   “publisher or speaker,” and section 230 does not provide a basis for dismissal.

                                  22

                                  23          B. Standing

                                  24          Apple contends plaintiffs lack standing under the UCL because they have alleged no

                                  25   cognizable economic injury resulting from Apple’s conduct. Apple is correct. California law is

                                  26   clear that UCL standing requires the plaintiff suffer “economic injury.” Kwikset Corp. v. Sup. Ct.

                                  27   (Benson), 51 Cal. 4th 310, 322–23 (2011); Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1104 (9th Cir.

                                  28
                                                                                                                     CASE NO.   20-cv-03906-RS
                                                                                           7
                                           Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 8 of 11




                                   1   2013). All C.T. purchased from Apple was virtual currency. He obtained exactly what he paid

                                   2   for—virtual currency that he was free to use as he wished in the game. C.T. had the opportunity to

                                   3   use it to purchase virtual items within the game other than loot boxes. He also had the choice to

                                   4   use it to purchase loot boxes, for whatever benefits he perceived that provided him.

                                   5          Plaintiffs’ counter-argument is that virtual currency is equivalent to gambling chips sold in

                                   6   a casino. The fatal flaw in that analogy, however, is that gambling chips are freely convertible

                                   7   back into cash. Virtual currency is not. Although plaintiffs vaguely allege there are some “grey

                                   8   markets” for trading valuable virtual items obtained in some games, it appears players at most sell

                                   9   entire accounts, not individual items. Moreover, the Ninth Circuit has rejected the notion that sales

                                  10   in such markets, in violation of a game’s terms of use, support a claim that virtual currency is a

                                  11   “thing of value.” Kater v. Churchill Downs Inc., 886 F.3d 784, 788 n.2 (9th Cir. 2018). In any

                                  12   event, virtual currency is fundamentally different from real world gambling chips.
Northern District of California
 United States District Court




                                  13          Even if the analogy were more apt, it would not translate into a cognizable claim of

                                  14   economic injury against Apple here. C.T. bought the “chips” from Apple, but lost the “chips”

                                  15   when he chose to purchase loot boxes inside the virtual world of the game. That was not a

                                  16   transaction with Apple.

                                  17          Although not controlling, Mason v. Mach. Zone, Inc., 140 F. Supp. 3d 457 (D. Md. 2015),

                                  18   which also involved a game of chance within a video game is on point and persuasive.2 The game

                                  19

                                  20
                                       2
                                         Plaintiffs contend the Ninth Circuit was critical of Mason in Kater. Not so. Indeed, Kater cited
                                  21   Mason approvingly for the proposition that trading markets for virtual currency that violate a
                                       game’s terms of service do not make the currency a “thing of value.” Kater, 886 F.3d at 788 n.2.
                                  22
                                       Kater then distinguished, but did not criticize, Mason on a separate point, based on a difference in
                                  23   the respective Washington and Maryland statutes applied in the two cases. As to that separate
                                       point, Kater concluded a player in a virtual casino (not one within a larger game) could recover
                                  24   under a Washington statute for alleged losses in virtual “chips” because those chips were required
                                       to extend gameplay. Here, in contrast, continued gameplay does not require virtual currency or
                                  25   items obtained from loot boxes, the Washington statute is not applicable, and the relevant
                                       California statute expressly excludes from the definition of slot machines “amusement machines or
                                  26
                                       devices, which are predominantly games of skill, whether affording the opportunity of additional
                                  27   chances or free plays or not.” California Penal Code section 330b(f).

                                  28
                                                                                                                  CASE NO.   20-cv-03906-RS
                                                                                         8
                                          Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 9 of 11




                                   1   in Mason included a feature that emulated a casino where, as here, the “gambling” was carried out

                                   2   with “virtual” currency. The plaintiff insisted she had suffered an economic injury by “wagering”

                                   3   in the casino, losing $100 at typically 60 cents per “spin.” The court rejected the argument:

                                   4
                                                      But of course Plaintiff was not wagering with dollars ; she was
                                   5                  playing with virtual gold. Plaintiff acquired that “gold” in the “gold
                                   6                  store,” where she exchanged her real-world currency for a
                                                      nontransferable, revocable license to use virtual currency for
                                   7                  entertainment purposes . . . . At the moment of that antecedent
                                                      transaction, Plaintiff’s “loss,” if any, was complete: then and there
                                   8                  she had swapped something of value (real money) for something of
                                                      whimsy (pretend “gold”).
                                   9

                                  10                  Plaintiff could spend her “gold” as she pleased within the bounds of
                                                      Defendant’s [Terms of Service]: she could acquire resources to
                                  11                  “hasten [her] advancement in the game”, or she could exchange her
                                                      “gold” for chips to spin the Casino wheel . . . . What she could not
                                  12                  do is cash out of the game.
Northern District of California
 United States District Court




                                  13   Id. at 465-66 (emphasis in original, footnote omitted).
                                  14          The Mason court further observed that while the casino function in the game “aesthetically
                                  15   resembles classic games of chance, the underlying transaction is more akin to purchasing cinema
                                  16   or amusement park tickets. Consumers of such services pay for the pleasure of entertainment per
                                  17   se, not for the prospect of economic gain.” Id. The same applies here. Plaintiffs’ insistence that
                                  18   the loot boxes are designed to incorporate flashing lights, sounds, and other features reminiscent
                                  19   of actual slot machines does not support a conclusion that players buy virtual currency (with
                                  20   which they then sometimes buy loot boxes) for the prospect of economic gain.
                                  21          There is no dispute that if the UCL claim fails for lack of standing so too does the CLRA
                                  22   claim and the “unjust enrichment” claim. Accordingly, dismissal of the entire complaint is
                                  23   warranted.
                                  24

                                  25          C. Merits
                                  26          Even if plaintiffs had alleged a sufficient economic injury to support standing, dismissal
                                  27   would still be warranted for failure to state a claim. Although plaintiffs invoke in passing a federal
                                  28
                                                                                                                   CASE NO.   20-cv-03906-RS
                                                                                         9
                                          Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 10 of 11




                                   1   gambling statute (which incorporates state law), there is no dispute that their claims all turn on

                                   2   whether they can show the loot boxes effectively make the games “slot machines” in violation of

                                   3   California Penal Code sections 330a, 330b and 330.1.

                                   4          California Penal Code section 330b(d) defines a “slot machine or device” as one that:

                                   5                  (1) is operated by the result of the insertion of any piece of money or coin or other
                                   6                      object, or by any other means,

                                   7                  (2) utilizes any element of hazard or chance or of other outcome of operation
                                                          unpredictable by the user,
                                   8
                                                      (3) by such hazard, chance, or unpredictable outcome may entitle the user to
                                   9
                                                           receive money, credit, or “a thing of value,” including an additional chance to
                                  10                       use the slot machine or device, regardless of whether it also provides,
                                                          “merchandise, indication of weight, entertainment, or other thing of value”
                                  11                       independent of thing of value provided by chance.

                                  12          Section 330b(f) narrows this definition, expressly carving out games that require skill:
Northern District of California
 United States District Court




                                  13   “Pinball and other amusement machines or devices, which are predominantly games of skill,
                                  14   whether affording the opportunity of additional chances or free plays or not, are not included
                                  15   within the term slot machine or device, as defined in this section.”
                                  16          Plaintiffs do not contend it is premature to conclude at the pleading stage that the games at
                                  17   issue are predominately games of skill; they effectively concede as much. Instead, they argue the
                                  18   loot boxes should be evaluated independently from the games as a whole. Mason rejected the same
                                  19   argument.
                                  20                  Here, Defendant argues, “Plaintiff’s pleading and indisputable facts
                                  21                  show that there is no dispute that GoW, as a whole, is a game of skill,
                                                      not chance.” . . . Plaintiff does not refute this point directly; instead,
                                  22                  she complains that “[u]nder Defendant’s logic, any game of chance
                                                      normally violating § 330b . . . can be transformed into a legal game
                                  23                  by surrounding it with games of skill.”
                                  24                  Defendant’s logic would lead to no such result. The game at issue
                                  25                  here is not “Casino”; the game is GoW. Plaintiff proffers no
                                                      authority for the proposition that the Court may excise one particular
                                  26                  aspect of an integrated strategy game and evaluate that aspect in
                                                      isolation. On the contrary, applying Plaintiff’s logic, one could
                                  27                  excise the free replay and similar chance-based functions of any
                                  28
                                                                                                                    CASE NO.   20-cv-03906-RS
                                                                                         10
                                           Case 3:20-cv-03906-RS Document 46 Filed 03/19/21 Page 11 of 11




                                                      number of skill-based games—including pinball—and, viewing
                                   1                  those aspects in isolation, find the games to violate section 330b. In
                                   2                  essence, Plaintiff invites the Court to read the subsection (f)
                                                      exclusion out of the statute. The Court declines Plaintiff’s invitation.
                                   3

                                   4   140 F. Supp. 3d at 463.

                                   5          Finally, the allegations of the complaint further fail to show that the games violate the

                                   6   Penal Code because the loot boxes do not offer players a chance to win “a thing of value.”

                                   7   Plaintiffs insist that the loot boxes contain items that are of significant subjective value to those

                                   8   who play the games and purchase them. While that undoubtedly is true, the lack of any real-world

                                   9   transferable value to the items takes them outside the meaning of the statute.3

                                  10

                                  11                                            V. CONCLUSION

                                  12          The motion to dismiss is granted. Although it is unclear how additional or different
Northern District of California
 United States District Court




                                  13   allegations could remedy the identified defects, leave to amend will be granted. Any amended

                                  14   complaint shall be filed within 20 days of the date of this order.

                                  15

                                  16   IT IS SO ORDERED.

                                  17

                                  18   Dated: March 19, 2021

                                  19                                                     ______________________________________
                                                                                         __________
                                                                                         __      _ ___
                                                                                                     _ _____
                                                                                                          _ ____
                                                                                                               ____
                                                                                                                ___
                                                                                                                  ________________
                                                                                                                               ______
                                                                                         RICHARD
                                                                                         R CHARD SEEBORG
                                                                                         RI
                                  20                                                     Chief United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25   3
                                         Apple repeatedly asserts that no case has ever found game developers themselves liable for loot
                                       boxes. Plaintiffs do not dispute those assertions. While it is not necessarily dispositive absent
                                  26
                                       cases expressly finding developers not liable, it is of some import that if no game developer has
                                  27   faced liability, there is even less reason that Apple, one step removed, should be liable.

                                  28
                                                                                                                    CASE NO.   20-cv-03906-RS
                                                                                          11
